141 F.3d 1171
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Appellee,v.James W. HOLLOWELL, Appellant.
No. 97-3997.
United States Court of Appeals, Eighth Circuit.
Submitted March 4, 1998.Filed March 10, 1998.

Appeal from the United States District Court for the Western District of Missouri.
Before WOLLMAN, BRIGHT, and HANSEN, Circuit Judges.
PER CURIAM.


1
James W. Hollowell, a federal prisoner at the United States Medical Center for Federal Prisoners at Springfield (USMCFP), appeals the district court's1 18 U.S.C. § 4245 order.  Having carefully reviewed the record, we conclude that the district court did not err in committing Hollowell to the custody of the Attorney General, as both the USMCFP staff psychiatrist and an independent psychologist opined that Hollowell suffers from a mental disease or defect and is in need of custody for care or treatment in a suitable facility.  See 18 U.S.C. § 4245(d);  United States v. Steil, 916 F.2d 485, 487 (8th Cir.1990) (standard of review).


2
Therefore, the judgment of the district court is affirmed.



1
 The Honorable Russell G. Clark, United States District Judge for the Western District of Missouri, adopting the report and recommendations of the Honorable James C. England, United States Magistrate Judge for the Western District of Missouri